Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note that this Corrected Notice of Allowability is in response to a printer query filed 01/12/2022.

Authorization for this examiner’s amendment was given in an interview with attorney Murshak on 12/8/21 with examiner Alvin Chin-Shue.

The application has been amended as follows: 
Claims 1-20 have been canceled and replaced by (New) claims 21-39 as follows.
        21 (New). A climbing apparatus comprising: 
(a) a mast comprising a plurality of detachable elongated cylindrical mast segments configured to vertically stack one after another, wherein each mast segment includes a stand-off to abut against a climbing object and form a space for receiving a strap to secure the mast to the climbing object; 
(b) a platform assembly comprising (i) a platform operable for standing, (ii) a seat spaced apart from the platform, and (iii) a frame connecting the seat to the platform; 
(c) an upper trolley configured for independent mobility up and down along the mast, the upper trolley having a first leverage brake mechanism that binds the upper trolley to the mast and connected to a handle configured to actuate movement of the trolley; and 

22 (New). The climbing apparatus of claim 21, wherein the upper trolley includes a harness connection point configured to secure a harness of a user for safety. 
23 (New). The climbing apparatus of claim 21, wherein each of the first leverage brake mechanism and second leverage brake mechanism further include a release mechanism for release of the binding. 
24 (New). The climbing apparatus of claim 23, wherein the release mechanism is configured to be activated at the upper trolley by a member selected from the group consisting of a lever, a cable, an electromechanical mechanism, and combinations thereof. 
25 (New). The climbing apparatus of claim 21, wherein the seat of the platform assembly is removable and rotatable relative to the mast. 
26 (New). The climbing apparatus of claim 21, further comprising support cables extending from the frame to the platform and wherein the support cables are connected to a platform level handle configured to be gathered up by the platform level handle and control a level of the platform. 

28 (New). The climbing apparatus of claim 21, wherein each mast segment includes a lower end and an opposite top end and wherein each lower end is tapered for nesting the lower end into the top end of an adjacent mast segment. 
29 (New). The climbing apparatus of claim 21, further comprising a detachable seat that connects to the mast through an additional third trolley having a third brake mechanism and movable up and down the mast independent from either the upper or lower trolley. 
30 (New). The climbing apparatus of claim 21, further comprising a universal mounting bracket and adjustable tilt plate, wherein a mounting bracket trolley is configured to connect the universal mounting bracket to the mast and allows for retrofitting a platform assembly to the mast. 
31 (New). The climbing apparatus of claim 21, further comprising a tripod accessory having a mast cap connected to tripod extension cables that extend to tripod base members and configured for securing the mast in an upright freestanding configuration for climbing in the absence of a climbing object. 
32 (New). The climbing apparatus of claim 21, wherein the upper and lower trolley are ganged together by a cable of sufficient strength to support a 
33 (New). The climbing apparatus of claim 32, further comprising a control panel for the motorized unit, wherein the control panel is configured for actuation of up, down, unlatch and wireless communication to a remote controlling device; and wherein, the control panel can accommodate a power outlet for powering or charging an external device. 
34 (New). The climbing apparatus of claim 21, further comprising a plurality of additional trolleys configured for customization and use of additional components, wherein the plurality of additional trolleys are configured to fit on the mast and wherein the plurality of additional trolleys can operate independently, connected to work together with respect to the other trolleys, or a combination thereof. 
35 (New). The climbing apparatus of claim 23, wherein the first and second leverage brake mechanism includes a compression spring configured to force a plurality of leverage brake plates to bind the respective upper and lower trolley to the mast upon actuation when at rest. 
36 (New). The climbing apparatus of claim 35, wherein the handle of each of the upper and lower trolley is fixed and configured to allow upward movement each of the upper and lower trolley when pushed up the mast segment causing the compression spring to compress and the leverage brake plates to align with 
37 (New). The climbing apparatus of claim 36, wherein the release mechanism includes a release cable engaging the plurality of binding plates configured for pulling the plates into alignment for descending down the mast.
      38 (New). A climbing apparatus comprising: 
(a) a mast comprising a plurality of detachable elongated cylindrical mast segments configured to vertically stack one after another, wherein each mast segment includes a stand-off to abut against a climbing object and form a space for receiving a strap to secure the mast to the climbing object; 
(b) a platform assembly comprising (i) a platform operable for standing, (ii) a seat spaced apart from the platform, and (iii) a frame connecting the seat to the platform; 
(c) an upper trolley configured for independent mobility up and down along the mast, the upper trolley having a first brake mechanism connected to a handle configured to actuate movement of the trolley; and 
(d) a lower trolley configured for independent mobility up and down along the mast relative to the upper trolley, the lower trolley having a second brake mechanism and connected to the frame of the platform assembly, the lower trolley configured for independent mobility up and down along the mast, 

       39 (New). The climbing apparatus of claim 38, wherein each of the first and second brake mechanism is selected from the group consisting of hydraulic brake, radial brake, translation brake, and combinations thereof. 

The following is an examiner’s statement of reasons for allowance: the prior art does not show the braking mechanisms are leverage brake mechanism that binds the upper and trolleys to the mast.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.

/DANIEL P CAHN/          Supervisory Patent Examiner, Art Unit 3634